Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the wheel" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending to recite “the load wheel”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fridlington et al. (US 2006/0181039 A1).
Regarding claim 1, Fridlington et al. discloses a pallet jack (pallet jack 10) comprising: a base (frame 12 with truck 14); a pair of tines (left-side prong 36, right-side prong 38) extending from the base (Fig. 1), the pair of tines including a first tine (left-side prong 36) and a second tine (right-side prong 38); a load wheel (load roller 54) supporting an outer end of each of the pair of tines (Fig. 1), wherein each load wheel is configured to move toward and away from the respective tine to raise the tine off a floor on which the wheel is supported (Para. 0056); and the first tine including a support surface (caster 52) configured to selectively be a lowermost surface of the tine to facilitate lateral displacement of the first tine (Para. 0040; caster wheels 52 are capable of moving in all directions).  

Regarding claim 2, Fridlington et al. discloses the pallet jack of claim 1 wherein the pair of tines are selectively movable laterally toward and away from one another (Para. 0050).  

Regarding claim 3, Fridlington et al. discloses the pallet jack of claim 2 further including a push rod (load roller actuating bars 225) in each of the pair of tines (Fig. 7), the push rod coupled to the respective load wheel (load rollers 54), wherein movement of the push rod in a direction parallel to the respective tine causes the respective load wheel to move toward and away from the tine (Para. 0056).  

Regarding claim 4, Fridlington et al. discloses the pallet jack of claim 3 wherein movement of the push rod in the first tine causes the support surface to move toward and away from the tine such that the support surface contacts the floor (Para. 0056).  

Regarding claim 5, Fridlington et al. discloses the pallet jack of claim 4 wherein the support surface is a side wheel (caster 52).  

Regarding claim 6, Fridlington et al. discloses the pallet jack of claim 5 wherein the side wheel (caster 52; Fig. 3) is rotatable on an axis perpendicular to an axis of the load wheel (load roller 54) of the first tine (left-side prong 36).  

Regarding claim 7, Fridlington et al. discloses the pallet jack of claim 6 wherein the side wheel (caster 52; Fig. 7) is pivotable in a plane parallel to a vertical plane through the first tine (left-side prong 36; Fig. 7).  

Regarding claim 8, Fridlington et al. discloses the pallet jack of claim 7 wherein the side wheel (caster 52; Fig. 7) is rotatably mounted to a side arm pivotable about an axis of the load wheel of the first tine (left-side prong 36; Fig. 7).  

Regarding claim 11, Fridlington et al. discloses the pallet jack of claim 1 wherein the support surface (caster 52) is at a fixed distance from the tine (Fig. 3).  

Regarding claim 12, Fridlington et al. discloses the pallet jack of claim 11 wherein the support surface is a side wheel (caster 52).  

Regarding claim 13, Fridlington et al. discloses the pallet jack of claim 12 wherein the pair of tines are selectively movable laterally toward and away from one another (Para. 0050).  

Regarding claim 14, Fridlington et al. discloses the pallet jack of claim 13 further including a push rod (load roller actuating bars 225) in each of the pair of tines (Fig. 7), the push rod coupled to the respective load wheel (load rollers 54), wherein movement of the push rod in a direction parallel to the respective tine causes the respective load wheel to move toward and away from the tine (Para. 0056).  

	In regards to claims 15-20, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be met by the prior art device.  When the prior art device is the same as a device described in the specification for carrying out the Claimed method, it can be assumed that the device will perform the claimed process.  See MPEP 2112.02.
	
Regarding claim 15, prior art device, Fridlington et al. discloses: a support surface (caster 52) below a first tine (left-side prong 36) such that the support surface contacts a floor; wherein the first tine is configured to move away from a second tine (right-side prong 38) while the first tine is supported on the floor by the support surface; a first load wheel (load roller 54) deployed below an outer end of the first tine; and 1319613 PUSB; 67080-727 PUS3 wherein the first load wheel is configured to move away from the first tine to raise the first tine relative to the floor (Para. 0056; Figs. 1-3).  As such, with regards to claim 15, Fridlington et al. is capable of carrying out the claimed method.

Regarding claim 16, prior art device, Fridlington et al. discloses: wherein the support surface is on a side wheel (caster 52), wherein the side wheel is rotatable about a lateral axis generally perpendicular to an axis of the load wheel (load roller 54).  As such, with regards to claim 16, Fridlington et al. is capable of carrying out the claimed method.

Regarding claim 17, prior art device, Fridlington et al. discloses: wherein a push rod (load roller actuating bars 225) is configured to move in a direction parallel to the first time (Para. 0056).  As such, with regards to claim 17, Fridlington et al. is capable of carrying out the claimed method.

Regarding claim 18, prior art device, Fridlington et al. discloses: a support surface (caster 52) below a first tine (left-side prong 36) and a second tine (right-side prong 38) such that the support surface contacts a floor; wherein the first tine is configured to move away from a second tine while the first tine and second tine are supported on the floor by the side wheels (Para. 0050); a first load wheel (load roller 54) deployed below an outer end of the first tine and a second load wheel below an outer end of the second tine (Figs. 1-3); and 1319613 PUSB; 67080-727 PUS3wherein the first load wheel is configured to move away from the first tine to raise the first tine relative to the floor and moving the second load wheel away from the second tine to raise the second tine relative to the floor (Para. 0056).  As such, with regards to claim 18, Fridlington et al. is capable of carrying out the claimed method.

Regarding claim 19, prior art device, Fridlington et al. discloses: wherein the side wheels (casters 52) are rotatable about a lateral axis generally perpendicular to an axis of the associated load wheel (load roller 54).  As such, with regards to claim 19, Fridlington et al. is capable of carrying out the claimed method.

Regarding claim 20, prior art device, Fridlington et al. discloses: wherein a push rod (load roller actuating bars 225) is configured to move in a direction parallel to the first time (Para. 0056).  As such, with regards to claim 20, Fridlington et al. is capable of carrying out the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fridlington et al. in view of Larringan Errasti et al. (US 8,668,208 B2).
Regarding claim 9, Fridlington et al. discloses the pallet jack of claim 4.  Fridlington et al. differs from the invention as claimed because Fridlington et al. does not disclose wherein the support surface is a slide.  It is well known in the pallet jack art to provide for slide support surfaces in order to facilitate lateral displacement with reduced friction.   Larringan Errasti et al. discloses a pallet jack with slide support surfaces (see the end portions of element 32 that are in contact with the ground).  Based on the teaching of Larringan Errasti et al. it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to provide for slide support surfaces in order to prevent the pallet jack from rolling away when placed on uneven terrain.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fridlington et al. in view of O’Connell (US 2016/0368747 A1).
Regarding claim 10, Fridlington et al. discloses the pallet jack of claim 1.  Fridlington et al. differs from the invention as claimed because Fridlington et al. does not disclose wherein the support surface is configured to be moved toward and away from the respective tine independently of the movement of the respective load wheel toward and away from the respective tine.  It is well known in the pallet jack art to configure the support surface to be moved toward and away from the respective tine independently of the movement of the respective load wheel toward and away from the respective tine.  O’Connell discloses wherein the support surface is configured to be moved toward and away from the respective tine independently of the movement of the respective load wheel toward and away from the respective tine (pivot 36; Paras. 0090, 0091, 0095).  Based on the teaching of Fridlington et al. it would have been obvious to one having ordinary skill in the art prior to the effective filed date of the instant application to configure the support surface to be moved toward and away from the respective tine independently of the movement of the respective load wheel toward and away from the respective tine in order to facilitate lateral movement of the tines.

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618